                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
                                                                                             03/19/2020


 SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,
                                                               No. 19 Civ. 9013 (JSR)
                           v.

 ALKIVIADES DAVID and HOLOGRAM USA
 NETWORKS INC.,

                                      Defendants.


   FINAL JUDGMENT AS TO DEFENDANT HOLOGRAM USA NETWORKS INC.

       The Securities and Exchange Commission having filed an Amended Complaint and

Defendant Hologram USA Networks Inc. having entered a general appearance; consented to the

Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry of

this Final Judgment without admitting or denying the allegations of the Amended Complaint

(except as to jurisdiction); waived findings of fact and conclusions of law; and waived any right

to appeal from this Final Judgment:

                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;


                                                   1
        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

        (c)     to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.



                                                  2
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 5 of the Securities Act [15 U.S.C.

§ 77e] by, directly or indirectly, in the absence of any applicable exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus

               or otherwise;

       (b)     Unless a registration statement is in effect as to a security, carrying or causing to

               be carried through the mails or in interstate commerce, by any means or

               instruments of transportation, any such security for the purpose of sale or for

               delivery after sale; or

       (c)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination


                                                  3
               under Section 8 of the Securities Act [15 U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for disgorgement of $20,000, representing profits gained as a result of the conduct

alleged in the Amended Complaint, together with prejudgment interest thereon in the amount of

$2,419.26, for a total of $22,419.26. Defendant shall satisfy this obligation by paying

$22,419.26 to the Securities and Exchange Commission within 30 days after entry of this Final

Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Hologram USA Networks Inc. as a defendant in this action; and specifying that


                                                 4
payment is made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.

       The Commission shall hold the funds (collectively, the “Fund”) and may propose a plan

to distribute the Fund subject to the Court’s approval. The Court shall retain jurisdiction over the

administration of any distribution of the Fund. If the Commission staff determines that the Fund

will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                       VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                VII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil



                                                  5
Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.




Dated: _March 19_, __2020___

                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                6
                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE COMMISSION,

                                     Plaintiff,
                                                             No. 19 Civ. 9013(JSR)
                           v.

 ALKIVIADES DAVID and HOLOGRAM USA
 NETWORKS INC.,

                                     Defendants.



            CONSENT OF DEFENDANT HOLOGRAM USA NETWORKS INC.

       1.      Defendant Hologram USA Networks Inc.("Defendant") acknowledges having

been served with the Amended Complaint in this action, enters a general appearance, and admits

the Court's jurisdiction over Defendant and over the subject matter of this action.

       2.      Without admitting or denying the allegations ofthe Amended Complaint(except

as to personal and subject matter jurisdiction, which Defendant admits), Defendant hereby

consents to the entry of the final Judgment in the form attached hereto (the `'Final Judgment")

and incorporated by reference herein, which, among other things:

              (a)      permanently restrains and enjoins Defendant from violations of Sections 5

                       and 17(a) of the Securities Act of 1933 (the "Securities Act")[15 U.S.C. §

                       77q(a)]; Section 10(b) of the Securities Exchange Act of 1934(the

                       Exchange Act")[15 U.S.C. § 78j(b)] and Rule lOb-5 promulgated

                       thereunder [17 C.F.R. § 240.1Ob-5)]; and
               (b)     orders Defendant to pay disgorgement in the amount of $20,000, plus

                       prejudgment interest thereon in the amount of $2,419.26, for a total of

                       $22,419.26.

       3.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 ofthe Federal Rules of Civil Procedure.

       4.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

       5.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

       6.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

               Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.

       8.      Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk ofthe Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk ofthe Court, with an affidavit

or declaration stating that Defendant has received and read a copy ofthe Final Judgment.

       9.      Consistent with 17 C.F.R. 202.5(fl, this Consent resolves only the claims asserted

against Defendant in this civil proceeding. Defendant acknowledges that no promise or



                                                   2
representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court's entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, aself-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that it shall not be permitted to contest the factual allegations of

the Amended Complaint in this action.

        10.    Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in part that it is the Commission's policy `'not to permit a defendant

or respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings," and "a refusal to admit the allegations is

equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies

the allegations." As part of Defendant's agreement to comply with the terms of Section 202.5(e),

Defendant:(i) will not take any action or make or permit to be made any public statement

denying, directly or indirectly, any allegation in the Amended Complaint or creating the

impression that the Amended Complaint is without factual basis; (ii) will not make or permit to
be made any public statement to the effect that Defendant does not admit the allegations of the

Amended Complaint, or that this Consent contains no admission ofthe allegations, without also

stating that Defendant does not deny the allegations; and (iii) upon the filing of this Consent,

Defendant hereby withdraws any papers filed in this action to the extent that they deny any

allegation in the Amended Complaint. If Defendant breaches this agreement, the Commission

may petition the Court to vacate the Final Judgment and restore this action to its active docket.

Nothing in this paragraph affects Defendant's:(i)testimonial obligations; or (ii) right to take

legal or factual positions in litigation or other legal proceedings in which the Commrssion is not

a party.

         11.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.

           12.   Defendant agrees that the Commission may present the Final Judgment to the

Court for signature and entry without further notice.

           13.   Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.


Dated:      Mau ~2-- ~' ~
                                                Hologram U~A Ne~orks Inc.

                                                By:
                                                Alkiviades
                                          Chief Executive Officer
                                          6656 Hollywood Blvd
                                          Los Angeles, CA 90028

      On March ,2020, Alkiviades David, a person known to me, personally appeared before
me and acknowledged executing the foregoing Consent with full authority to do so on behalf of
Hologram USA Networks Inc. as its Chief Executive Officer.

                                            ~~.~`AS~ ~~E ~~P~h~~
                                           Notary Public
                                             mmission expires:


Approved as to form:


       .~~~~~
Fred Heather, Esq.
GLASER WEIL FINK HOWARD
AVCHEN & SHAPIRO LLP
10250 Constellation Blvd.
19th Floor
Los Angeles, CA 90067
T: 310.5533000

Attorney for Defendant
CALIFORNIA ACKNOWLEDGMENT                                                                                   CIVIL CODE ~ 1189


  A notary public or other officer completing this certificate verifies only the identity of the individual who signed the document
  to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

State of California
County of dos I'~ru(~~f LES

On NArLc~n         ~Z ~ 24S2C~5 —              before me, ~zfl lrA2V , ~MS'M . I~TA R~ 'Pil$C~C~
                    Date                                         Here Insert Name an Title of the Officer
personally appeared ~L1CS~V=flD~S ~~n~~.D                                         ~AVZC~
                                                                 Named of Signer(,gJ


who proved to me on the basis of satisfactory evidence to be the person whose name is/brfe subscribed
to the within instrument and acknowledged to me that he/std/they executed the same in his/h~F/tY►~r
authorized capacity(y~s), and that by his/he~F/~feir signature( on the instrument the person), or the entity
upon behalf of which the person( acted, executed the instrument.


                                                                    certify under PENALTY OF PERJURY under the
                                                                  laws of the State of California that the foregoing
                                                                  paragraph is true and correct.
                              ZACHARY J. SMITH
                           Notary Public - C~lifani~   ~
                                                                   WITNESS my hand and official seal.
           Z                 Los Angeles County        ~
           =                Commission N 2115641
                         My Comm. Expires Mar ~0, 2021


                                                                   Signature
         Place Notary Seol and/or Stamp Above                                             Signature of
                                                   OPTIONAL
                        Completing this information can deter alterati~of the document or
                         fraudulent reattachment of this form to an unintended document.
   Description of Attached Document
   Title or Type of Document: Lo~s~NT                            b~         ~r~~
                                                                               C—_~V~P1'1~1
   Document Date:         M~ d'L.Cv`             ~2 ~~?       ~                              Number of Pages:          ~
   Signers) Other Than Named Above:
   Capacity(ies) Claimed by Signers)
   Signer's Name:                                                    Signer's Name:
   ❑ Corporate Officer — Title(s):                                   ❑ Corporate Officer — Title(s):
   ❑ Partner — ❑Limited ❑General                                     ❑ Partner — ❑Limited ❑General
   ❑ Individual            ❑Attorney in Fact                         ❑ Individual            o Attorney in Fact
   ❑ Trustee               ❑Guardian or Conservator                  ❑ Trustee               ❑Guardian or Conservator
   ❑ Other:                                                          ❑ Other:
   Signer is Representing:                                           Signer is Representing:



02018 National Notary Association
